NOTE: This order is nonprecedential.

United States Court of Appeals
for the Federal Circuit

GAMBIT CLYDE SHREVE,
Claimant-Appellant,

V.

ERIC K. SHINSEKI, SECRETARY OF VETERAN
AFFAIRS, `
Respondent-Appellee.

2012-7077

Appeal from the United States Court of Appeals for
Veterans Claims in case no. 10~3629, Judge Lawrence B.
Hagel. "

ON MOTION

0 R D E R
The Secretary of Veterans Affairs moves without op-
position for a 21~day extension of time, until August 27,
2012, to file his response brief.

Upon consideration thereof,

SHREVE V. SHINSEKI 2

IT IS ORDERED THATI

The motion is granted.

FoR THE CoURT

AUG 14 2012 /S/ Jan Horbaly
Date J an Horbaly
Clerk f

cc: Thomas R. Bender, Esq.
Michae1 S. Macko, Esq.

D n
821 "»‘»~,e:z*£§§c'.¢;'zz'@~°;:°“

t AuG 14 2012
~ .¢Awuona/\Lv
cLEm<